         Case 1:21-cr-00100-CRC Document 13-1 Filed 06/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
                                             )
UNITED STATES OF AMERICA                     )       Case No. 21-CR-100(CRC)
                                             )
                  v.                         )
                                             )
          JACOB LEWIS                        )
                                             )
                                             )

                                         ORDER

   Upon consideration of the Government’s Consent Motion to Continue the Status

Hearing Scheduled for June 4 2021, it is this____day of __________2021 hereby

      ORDERED, that the Motion to Continue the Status Hearing is GRANTED and the

Status Hearing will be continued until _______, 2021 at ________; and it is

         FURTHER ORDERED that pursuant to the Motion to Continue, ________ (             )

days from June 4, 2021 to ___________, 2021 will be excluded from the Speedy Trial Act

pursuant to 18 U.S.C. §3161(h)(7) as the exclusion would serve the ends of justice and

outweigh the interest of the public and of Mr. Lewis in a Speedy Trial.
       SO ORDERED


DATE
                                           HONORABLE CHRISTOPHER R. COOPER
                                           UNITED STATES DISTRICT JUDGE
